[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                     For the First Circuit


No. 01-1491

                      IN RE: PAUL RAVIDA,

                            Debtor,
                     _____________________

                         FRIEDRICH LU,

                     Plaintiff, Appellant,

                               v.

                          PAUL RAVIDA,

                      Defendant, Appellee.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Robert E. Keeton, U.S. District Judge]


                             Before

                Campbell, Senior Circuit Judge,
               Lynch and Lipez, Circuit Judges.



     Friedrich Lu on brief pro se.
     Mark N. Berman, Christopher R. Mirick, and Hutchins, Wheeler
& Dittmar on brief for appellee.
                           January 7, 2002




          Per Curiam.      After a thorough review of the record

and of the parties’ submissions, we affirm.            There was no

error in the dismissal pursuant to D. Mass. Loc. R. 203(A),

as that Rule clearly authorizes dismissal of an appeal in an

adversary proceeding where appellant has failed to comply

with the mandates of Fed. R. Bankr. P. 8006 and 8001(a).             We

see no constitutional infirmity in the local rule, as any

dismissal under the rule is reviewable by an Article III

judge in the district court, and in this instance was first

directed by, and then affirmed by, a district judge.                The

bankruptcy court was not without jurisdiction to enter the

order of dismissal, despite the fact that the case was on

appeal to this court at the time, since the appeal here was

an improper interlocutory one.       See United States v. Brooks,

145 F.3d 446, 456 (1st Cir. 1998) (lower court “may proceed,

notwithstanding the filing of an appeal, if the notice of

appeal   is   defective     in    some   substantial    and    easily

discernible   way   (if,    for   example,   it   is   based   on    an

unappealable order) . . . .).

          Affirmed.     1st Cir. Loc. R. 27(c).